OPINION OF THE COURT

Per Curiam.

The respondent was admitted.to practice by this court on December 18, 1968.
The Referee sustained, inter alia, the following allegations of misconduct: forging an indorsement on a draft issued by an insurance company, said draft being in the amount of $6,500; converting said funds to his own use; falsely stating that the funds had been properly deposited and remained intact; and commingling his personal funds with his escrow moneys.
The petitioner has moved to confirm the Referee’s report. After reviewing all of the evidence, including the admissions made by the respondent, we find the respondent guilty *423of the afore-mentioned misconduct. Accordingly, the petitioner’s motion to confirm the Referee’s report is granted.
In determining an appropriate measure of discipline to be imposed, we have taken into consideration the fact that restitution has been made, as well as the personal problems that the respondent was experiencing at the time the misconduct took place. Under all of the circumstances, it is our opinion that the respondent should be, and he hereby is, suspended from the practice of law-for a period of three years, commencing June 29, 1981, and until the further order of this court.
Mollen, P. J., Hopkins, Damiani, Titone and Gibbons, JJ., concur.